United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                 _____________

                                 No. 99-1547EM
                                 _____________

Teresa Watson,                         *
                                       *
            Appellant,                 * On Appeal from the United
                                       * States District Court
      v.                               * for the Eastern District
                                       * of Missouri.
Southwestern Bell Telephone            *
Company,                               * [Not to be Published]
                                       *
            Appellee.                  *
                                  ___________

                         Submitted: December 3, 1999
                             Filed: December 27, 1999
                                 ___________

Before RICHARD S. ARNOLD, BOWMAN, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

      Teresa Watson appeals from the District Court’s1 adverse grant of summary
judgment in her employment discrimination action. After de novo review, see Lynn v.
Deaconess Med. Ctr.-W. Campus, 160 F.3d 484, 486 (8th Cir. 1998) (standard of
review for summary judgment); Cole v. Control Data Corp., 947 F.2d 313, 315 (8th
Cir. 1991) (standard of review for state claim), we conclude the District Court’s


      1
        The Honorable Charles A. Shaw, United States District Judge for the Eastern
District of Missouri.
judgment was proper for the reasons stated in the Court’s thorough opinion.
Accordingly, we affirm. See 8th Cir. Rule 47B.

     A true copy.

           Attest:

                    CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                    -2-